Title: To James Madison from William Kirkpatrick, 7 January 1802
From: Kirkpatrick, William
To: Madison, James


					
						Sir.
						Malaga 7 January 1802
					
					I have the Honor to enclose duplicate of the letter which I last addressed you on the 27 Nov. and Come now to wait on you with the return of our Shipping that have entered this Port since the 1 July till the end of last month.  On account of the War, the Trade between America and this Country has materially increased, Our Vessels having been in a Manner the only Carriers of the Colonial Produce required for its Consumption.  Now that Peace is reestablished in Europe it is to be presumed that it must materially fall off, as the Importations now will be restricted to the Productions of the United States.
					I transmit to you under this Cover, the following Certificates, or Sea Letters, which I retired 

from Captains that  have here disposed of their Vessels during the last few months Vizt.
					No. 1  A Certificate given by John Gavino Esqr. Consul at  Gibraltar to Thomas Lovell a Citizen of the 

U. S. for   navigating the Polacre Davies to Charleston with Bill of Sale of said Vessel, in favor of said Thomas Lovell, dated 27 January last.
					   No. 2  A Sea Letter given by Patrick Mullony Esqr. Vice Consul at Algeciras to Stephen Mureau for sailing the Brig Diana, to this Place & New York dated the 27 January last.
					No. 3  Another issued by said Patrick Mullony, in favor of Archibald Selman, to proceed in the Ship American Lady from Algeciras to this Port and America dated 16 September past.
					No. 4  Another passed by the aforesaid Patrick Mullony in favor of George Loring, to proceed with the Ship Mary, to this Place, and New york, dated 20 October.
					Which are the only Vessels that have been sold in the district of this Consulate during the last Six 

months.
					I also wait on you with an Account of the money disbursed for the Public Service till the 30 

Novr. past, Amounting to $64: 10 Cents which I have taken the Liberty to draw on you to the order 

of Edward Durant, and request of you, to order to be discharged.  For the 1 & 5 articles of this 

Account you will find Receits enclosed.  For the others there are none.
					On the 25 Ulto: Capt McNeil arrived here in the Frigate Boston, in quest of Commodore 

Dale Who on his departure, mentioned He expected to be back in the Course of a fortnight or Three 

Weeks.  However I had no accounts of his motions till on the 3 Instant I received a Letter from him 

dated at Toulon 7 Decr. of which the enclosed is a Copy  Another I passed to Captn. McNeil who 

proceeded the same Evening to Join him at Toulon, and Three days afterwards the Swedish 

Admiral Baron Sederstrom set off with the same Intention in the Frigate Troya, leaving two 

others to proceed from hence on the 11 Currt. With such American and Swedish Vessels as may offer 

for the Ports of Spain France & Italy; and a fourth to give Convoy out of the Mediterranean, and 

afterwards to Join him off Tripoly.  You will find enclosed Copy of a Letter Which the Swedish 

Admiral addressed me on the 31 ulto:, of my Answer, and duplicate of the One He desired me to 

deliver to the Senior Commander of our two Frigates then here.  It was, in consequence of my 

Communicating to him the Contents of Commodore Dale’s Letter on the 3 Inst, that He determined 

to call in at Toulon, being particularly anxious to  him, in order to Consult and 

Concert his Plans conformable to the Instructions received from his Government.
					The Essex came on here on the 24 Ulto: to procure Water and proceeded on the 1 Inst; to 

her Station, where Capt. Bainbridge continues to blockade the Tripoline Cruizer at Gibraltar.  You 

will already have been informed that the other had been sold there.
					Towards the end of last month orders were received from Madrid, by this Board of Health, 

that all Vessels from New York & Norfolk should perform a rigorous Quarantine.  Since then the 

Commissioners of it have declared that Vessels from these two Ports should be turned off, and those 

from other parts of the United States subjected to lay fifteen days.  I have written to our Minister in 

Madrid fully on the Subject, and forwarded a Copy of a Bill of Health from New York, with the 

Spanish Consuls Certificate to it, Which, I have great Confidence may produce the desired effect of 

entirely freeing us of this disagreeable Annoyance to Trade; all Vessels Coming to the Ports of Spain 

should have their Bills of Health legalised by the Spanish Consul’s, resident in the Ports they proceed 

from.
					Yesterday I dispatched Circulars to all my Colleagues in the Ports of Spain, France, and 

Italy, to advise them that the two Swedish Frigates would proceed from hence on the 11 Currt: and 

requested they might notify such American Captain’s of Vessels as meant to benefit of their Protection, to hold themselves in readiness, against their arrival.  I 

have the Honor to be, with Sentiments of regard and respect Sir, Your most obed & he. 

Serv.
					
						Willm. Kirkpatrick
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
